993 F.2d 1536
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charlene ELEY, Plaintiff-Appellant,v.UNITED FEDERAL SAVINGS BANK, Defendant-Appellee,andAlice CHAMBERS;  Debra Smith, Defendants.
No. 92-1715.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 26, 1993Decided:  April 28, 1993

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-91-205-5-F)
Charlene Eley, Appellant Pro Se.
Laura Broughton Russell, Poyner & Spruill, Raleigh, North Carolina, for Appellee.
E.D.N.C.
AFFIRMED
Before MURNAGHAN and HAMILTON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Charlene Eley appeals from the district court's order granting United Federal Savings Bank's motion for summary judgment and denying Eley's motion under Fed.  R. Civ. P. 59.  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Eley v. United Federal Savings Bank, No. CA-91-205-5-F (E.D.N.C. Apr. 14, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED